 


114 HCON 59 IH: Expressing support for designation of June 21 as National ASK (Asking Saves Kids) Day to promote children’s health and gun safety.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. CON. RES. 59 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Cicilline (for himself, Ms. Esty, Mr. Langevin, Ms. Norton, and Mr. Meeks) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Expressing support for designation of June 21 as National ASK (Asking Saves Kids) Day to promote children’s health and gun safety. 


Whereas on average in 2010, 1 child under the age of 15 died every 6 days due to the unintentional discharge of a firearm; Whereas according to estimates from the Centers for Disease Control and Prevention, in 2012, approximately 667 children sustained nonfatal injuries from the unintentional discharge of a firearm;
Whereas in States that collect data through the National Violent Death Reporting System, on average, 80 percent of unintentional firearm deaths of children under 15 occurred in a home; Whereas the ASK Campaign encourages parents to add one more question to a conversation before their child visits other homes, “Is there an unlocked gun in your house?”;
Whereas the ASK Campaign was first established by the American Academy of Pediatrics (AAP) and the Center to Prevent Youth Violence along with other partners in 2000; Whereas the President of the AAP has said “keeping children and teens safe from preventable injuries is one of the most important things we do as pediatricians”;
Whereas according to the National Rifle Association’s Parents Guide to Gun Safety, “Parental responsibility does not end, however, when the child leaves the home … Even if no one in your family owns a gun, chances are that someone you know does. Your child could come in contact with a gun at a neighbor’s house, when playing with friends, or under other circumstances outside your home”; Whereas asking this simple question about gun safety before sending your child to play at another home could help save your child’s life;
Whereas June 21, the first day of summer, the season in which kids typically spend more time at a friend’s or family member’s home, has traditionally been designated as National ASK Day; and Whereas June 21, 2015, has been designated by national organizations as the 15th annual National ASK Day: Now, therefore, be it 
 
That Congress— (1)supports designation of National ASK (Asking Saves Kids) Day to encourage parents to begin asking this life-saving question; and 
(2)supports the goals and ideals of National ASK Day.  